Citation Nr: 1303008	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  07-26 860	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in pertinent part denied service connection for residuals of a head injury.  

The Veteran had requested a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for February 2010, but the Veteran failed to appear without explanation or request to reschedule.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.  

In March 2010, December 2010 and May 2012 the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1969 to July 1971.

2.  On December 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


